DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/053,332, filed 11/05/2020, claims foreign priority to REPUBLIC OF KOREA 10-2018-0052522 filed on 05/08/2018 and is a 371 of PCT/KR2019/005499 with a filing date of 05/08/2019.

Current Status
This office action is a first office action, non-final rejection based on the merits.  The application 17/053,332, has preliminary amendments filed on 11/05/2020.  Claims 1-10, filed on 11/05/2020 are pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 1, 4, and 7:  claims 1, 4, and 7 recite the limitation “the divided bins” (claim 1 line 7, claim 4 line 7, claim 7 line 7).  There is insufficient antecedent basis for this limitation in the claims.

Regarding claims 2-3, 5-6, 8-14:  Claims 2-3, 5-6, and 8-14 are also rejected based on the rejection for claims 1, 4, and 7 as claims 2-3, 6, 11-12 are dependent on claim 1, claims 5 and 13-14 are dependent on claim 4, and claims 8-10 are dependent on claim 7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, claims 1-5 and 7-10 belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A method of searching for an endpoint of a specific group in a data set having at least one group, the method comprising steps of: 
	a) receiving, by a search system, a numerical value of each of multiple individual data included in the data set; 
	b) dividing, by the search system, a numerical range to which the numerical values are able to belong into a plurality of bins, each bin having a predetermined bin width, using the numerical values and generating histogram data having a number of individual data, corresponding to each of the divided bins, as a bin value; 
	c) equalizing the histogram data; 
	d) differentiating the equalized histogram data; and 
	e) searching for a target bin satisfying a given criterion condition and present at an endpoint of a specific group based on the differentiated histogram data.  

Claim 4 is copied below, with the limitations belonging to an abstract idea being underlined.
A method of searching for an endpoint of a specific group in a data set having at least one group, the method comprising steps of: 
	a) receiving, by a search system, a numerical value of each of multiple individual data included in the data set; 
	b) dividing, by the search system, a numerical range to which the numerical values are able to belong into a plurality of bins, each bin having a predetermined bin width, using the numerical values and generating histogram data having a number of individual data, corresponding to each of the divided bins, as a bin value; 
	c) equalizing the histogram data; 
	d) searching for a target bin satisfying a given criterion condition and present at an endpoint of a specific group based on the equalized histogram data. 
 
Claim 7 is copied below, with the limitations belonging to an abstract idea being underlined.
A data processing system comprising: 
	a processor; and 
	a memory device in which software executed by the processor is stored, 
	wherein the software receives a numerical value of each of multiple individual data included in a data set having at least one data group, divides a numerical range to which the numerical values are able to belong into a plurality of bins each bin having a predetermined bin width, using the numerical values, generates histogram data having a number of individual data, corresponding to each of the divided bins, as a bin value, and searches for a target bin present at an endpoint of a specific group based on the generated histogram data.  

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea, the mathematics of histograms.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
 The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 4, and 7 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-3, 5-6, and 8-14 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).  Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept to applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application.  


Claims 6, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims are directed to a computer program per se [see MPEP 2106 – “non limiting examples of claims that are not directed to one of the statutory categories: . . . iv. A computer program per se, Gottschalk v. Benson, 409 U.S. At 72, 175 USPQ at 676-77”]. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kono Takashi et al., hereinafter Kono, JP2014023566A.

Regarding claim 7 Kono teaches:
 	 A data processing system comprising: 
	a processor; and 
	a memory device in which software executed by the processor is stored (Kono, ¶ 0017-
¶ 0020), 
	wherein the software receives a numerical value of each of multiple individual data included in a data set having at least one data group, divides a numerical range to which the numerical values are able to belong into a plurality of bins each bin having a predetermined bin width, using the numerical values, generates histogram data having a number of individual data, corresponding to each of the divided bins, as a bin value (Kono, fig 5, ¶ 0036:  Kono teaches “a histogram is prepared with the horizontal axis as the class interval of the hue average value and the vertical axis as the frequency of the hue average value corresponding to each class interval” (¶ 0036) where “class interval” discloses “bins” and the class interval has “preset predetermined intervals” disclosing a “predetermined bin width” (¶ 0036)), and 
searches for a target bin present at an endpoint of a specific group based on the generated histogram data (Kono, fig 6, ¶ 0039-¶ 0041:  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where “extreme value coordinates” discloses “the target bin”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-6. 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kono Takashi et al., hereinafter Kono, JP2014023566A in view of Hemanth Kapu et al., herein after Kapu. “Resting heart rate estimation using PIR sensors,” downloaded from https://www.sciencedirect.com/science/article/pii/S135044951730110X. 

Regarding Independent claim 1 Kono teaches:
	A method of searching for an endpoint of a specific group in a data set having at least one group, the method comprising steps of: 
	a) receiving, by a search system, a numerical value of each of multiple individual data included in the data set (Kono, fig 1, ¶ 0013-0024, Kono teaches receiving image data via the image processing apparatus (¶ 0014, fig 1); 
	b) dividing, by the search system, a numerical range to which the numerical values are able to belong into a plurality of bins, each bin having a predetermined bin width, using the numerical values and generating histogram data having a number of individual data, corresponding to each of the divided bins, as a bin value (Kono, fig 5, ¶ 0036:  Kono teaches “a histogram is prepared with the horizontal axis as the class interval of the hue average value and the vertical axis as the frequency of the hue average value corresponding to each class interval” (¶ 0036) where “class interval” discloses “bins” and the class interval has “preset predetermined intervals” disclosing a “predetermined bin width” (¶ 0036)); 
	Kono does not teach:
c) equalizing the [histogram] data;
d) differentiating the equalized [histogram] data;
	Kapu teaches:	
c) equalizing data (Kapu, § 3.2. Data Acquisition, 3rd page:  Kapu teaches noise cancellation by “convolving the data with a wider triangular window [14641] provides better noise cancellation” (3rd page column 2, 4th paragraph, eqn 4) where “noise cancellation discloses “equalizing” the data); 
	d) differentiating the equalized data (Kapu, § 3.2. Data Acquisition, 3rd page:  Kapu teaches using a first-derivative filter, h[n] = [1 0 -1] (eqn 1), to differentiate the data); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the equalizing and differentiating of Kapu in order to separate the clusters relative to the valleys between them as taught by Kono (see ¶ 0011 and fig. 6 of Kono) because doing so would have reduced the effect of measurement noise and also allowed for a simple identification of the valleys between the clusters through use of a known manner of doing so.  
	Kono as modified by Kapu would teach:
	e) searching for a target bin satisfying a given criterion condition and present at an endpoint of a specific group based on the [differentiated] histogram data (Kono, fig 6, ¶ 0039-¶ 0041:  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where “extreme value coordinates” discloses “the target bin”).  
	Kapu teaches differentiated data see above.

Regarding claim 2 Kono teaches:
	a step of searching for, as the target bin, a bin satisfying the criterion condition based on the criterion condition in which a case where a subsequent bin, the value of the previous bin is equal to or less than 0, and 
	the value of the subsequent bin is equal to or greater than 0 is a first bin, while searching the differentiated histogram data for a bin value of each of the bins in a given direction (Kono, fig 6, ¶ 0039-¶ 0041:  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039).  Fig 6, the second row indicates the direction of the gradient by an arrow pointing either to the left or the right indicating the direction of the gradient.  Fig 6 discloses where the gradient changes direction, in column 5 for one set of data and column 12 for another set of data.  The “extreme value coordinates” 
(¶ 0040) would be at 5 and 12 where “extreme value coordinates” discloses “the target bin” which is between one bin of a value “equal to or greater than 0” and another bin of a value “equal to or less than 0” indicated by a change in the gradient direction).  

Regarding Independent Claim 4 Kono teaches:
	A method of searching for an endpoint of a specific group in a data set having at least one group, the method comprising steps of: 
	a) receiving, by a search system, a numerical value of each of multiple individual data included in the data set (Kono, fig 1, ¶ 0013-0024, Kono teaches receiving image data via the image processing apparatus (¶ 0014, fig 1); 
	b) dividing, by the search system, a numerical range to which the numerical values are able to belong into a plurality of bins, each bin having a predetermined bin width, using the numerical values and generating histogram data having a number of individual data, corresponding to each of the divided bins, as a bin value (Kono, fig 5, ¶ 0036:  Kono teaches “a histogram is prepared with the horizontal axis as the class interval of the hue average value and the vertical axis as the frequency of the hue average value corresponding to each class interval” (¶ 0036) where “class interval” discloses “bins” and the class interval has “preset predetermined intervals” disclosing a “predetermined bin width” (¶ 0036)); 
Kono does not teach: 
c) equalizing the [histogram] data; 
Kapu teaches:
c) equalizing the data (Kapu, § 3.2. Data Acquisition, 3rd page:  Kapu teaches noise cancellation by “convolving the data with a wider triangular window [14641] provides better noise cancellation” (3rd page column 2, 4th paragraph, eqn 4) where “noise cancellation discloses “equalizing” the data); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the equalizing of Kapu in order to reduce the effect of measurement noise.  
	Kono as modified by Kapu would teach: 
	d) searching for a target bin satisfying a given criterion condition and present at an endpoint of a specific group based on the [equalized] histogram data (Kono, fig 6, ¶ 0039-¶ 0041:  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where “extreme value coordinates” discloses “the target bin”).  
	Kapu teaches equalized histogram data, see above.  

Regarding claim 5 Kono teaches:
a step of searching for, as the target bin, a bin satisfying the criterion condition based on the criterion condition in which a value of a previous bin of a current bin now being searched for is not a cutoff value, a value of the current bin is not a cutoff value, and a value of at least one next bin has a cutoff value, while searching the equalized histogram data for a bin value of each of the bins in a given direction (Kono, fig 6, ¶ 0039-¶ 0041:  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where the “coordinate” of each bin discloses the “bin value of each of the bins.”  Fig 6, the second row indicates the direction of the gradient by an arrow pointing either to the left or the right therefore some of the values will be positive and some will be negative.  Fig 6 discloses where the gradient changes direction, in column 5 for one set of data and column 12 for another set of data.  The “extreme value coordinates” (¶ 0040) would be at 5 and 12 where “extreme value coordinates” discloses “the target bin” where the “next bin has a cutoff value” as the “next bin” would have a change in sign (+/-) disclosing a “cutoff value”). 

Regarding claim 6 Kono teaches:
A computer program which is installed in a data processing system and in which a program for executing the method according to claim 1 is written (Kono, ¶ 0017-¶ 0020).  

Regarding claim 8 Kono teaches:
(the software) searches for the target bin, satisfying a given criterion condition and present at the endpoint of the specific group, based on the [differentiated] histogram data (Kono, fig 6, ¶ 0039-¶ 0041, ¶ 0170:  Kono teaches an “Image processing apparatus” that is executed by “an image processing program” which discloses “software” (¶ 0170).  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where “extreme value coordinates” discloses “the target bin”).  
Kono does not teach:
	the software equalizes the [histogram] data, differentiates the equalized [histogram] data 
Kapu teaches:
the software equalizes the [histogram] data, differentiates the equalized [histogram] data (Kapu, § 3.2. Data Acquisition, 3rd page:  Kapu teaches a system that can be “implemented using a low cost digital signal processor or a micro-controller” (3rd page, 2nd column, 5th paragraph.  Kapu teaches noise cancellation by “convolving the data with a wider triangular window [14641] provides better noise cancellation” (3rd page column 2, 4th paragraph, eqn 4) where “noise cancellation discloses “equalizing” the data.  Kapu teaches using a first-derivative filter, h[n] = [1 0 -1] (eqn 1), to differentiate the data which is done via a processor which would inherently run on software). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the equalizing and differentiating of Kapu in order to separate the clusters relative to the valleys between them as taught by Kono (see ¶ 0011 and fig. 6 of Kono) because doing so would have reduced the effect of measurement noise and also allowed for a simple identification of the valleys between the clusters through use of a known manner of doing so.  

Regarding claim 9 Kono teaches:
(the software) searches for the target bin satisfying a given criterion condition based on the [equalized] histogram data (Kono, fig 6, ¶ 0039-¶ 0041, ¶ 0170:  Kono teaches an “Image processing apparatus” that is executed by “an image processing program” which discloses “software” (¶ 0170).  Kono teaches “extreme value coordinates are searched from each coordinate along the gradient direction” (¶ 0039) where “extreme value coordinates” discloses “the target bin”).  
Kono does not teach:
software to produce “equalized” data 
Kapu teaches:
software to produce “equalized” data (Kapu, § 3.2. Data Acquisition, 3rd page:  Kapu teaches a system that can be “implemented using a low cost digital signal processor or a micro-controller” (3rd page, 2nd column, 5th paragraph) and Kapu teaches noise cancellation by “convolving the data with a wider triangular window [14641] provides better noise cancellation” (3rd page column 2, 4th paragraph, eqn 4) where “noise cancellation” discloses “equalizing” the data which is done via a processor which would inherently run on software). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the equalizing of Kapu in order to reduce the effect of measurement noise.  
 
Regarding claim 11 Kono teaches:
A computer program which is installed in a data processing system and in which a program for executing the method according to claim 2 is written (Kono discloses “a data processing system” (¶ 0017-¶ 0020) and a “computer program” for performing the method 
(¶ 0170).  

Regarding claim 13 Kono teaches:
A computer program which is installed in a data processing system and in which a program for executing the method according to claim 4 is written (Kono discloses “a data processing system” (¶ 0017-¶ 0020) and a “computer program” for performing the method 
(¶ 0170).  

Regarding claim 14 Kono teaches:
A computer program which is installed in a data processing system and in which a program for executing the method according to claim 5 is written (Kono discloses “a data processing system” (¶ 0017-¶ 0020) and a “computer program” for performing the method 
(¶ 0170).  

Claims 3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al., in view of Kapu et al., as applied to claims 3 and 7 respectively above, and further in view of Kevin H. Knuth, “Optimal Data-Based Binning for Histograms,” downloaded from https://arxiv.org/pdf/physics/0605197.pdf. 

Regarding claim 3 Kono as modified does not teach:
	f) reducing a preset bin width by a given numerical value if the target bin satisfying the criterion condition is not searched for using the bin width;
	Knuth teaches:
	f) reducing a preset bin width by a given numerical value if the target bin satisfying the criterion condition is not searched for using the bin width (Knuth, § 1  Introduction, pg 1-2:  Knuth teaches choosing “a number of bins sufficiently large to capture the major features in the data while ignoring fine details due to ‘random sampling fluctuations’” where “the number of bins chosen for the histogram, which given the range of the data dictates the bin width” (§ 1 Introduction, page 1, 1st paragraph); 
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method for determining extreme value coordinates (target bin) as taught by Kono by using adjusting the bin width as taught by Knuth in order to provide a system where “the optBINS algorithm can identify data sets where the data have been excessively rounded may be of benefit in identifying problem data sets as well as selecting an appropriate degree of rounding in cases where economic storage or transmission are an issue [18]” (Knuth, § 10 Discussion, page 25, 3rd paragraph). 
	Kono teaches:
	performing the steps b) to e) again using the reduced bin width (Kono, ¶ 0037:  Kono teaches “the width of the class section of the histogram may be changed” (¶ 0037) where “class section” discloses “bin” and “may be changed” disclosed “reduced.”  Therefore, Kono teaches “performing the steps b) to e)” (see claim 1 above) where the width of the “bin” “may be changed”).  

Regarding claim 10 Kono does not teach:
	if the target bin satisfying the criterion condition is not searched for using a preset bin width, the software reduces the bin width by a given numerical value,
	Knuth teaches:
if the target bin satisfying the criterion condition is not searched for using a preset bin width, the software reduces the bin width by a given numerical value (Knuth, § 1  Introduction, pg 1-2:  Knuth teaches choosing “a number of bins sufficiently large to capture the major features in the data while ignoring fine details due to ‘random sampling fluctuations’” where “the number of bins chosen for the histogram, which given the range of the data dictates the bin width” (§ 1 Introduction, page 1, 1st paragraph).  Additionally, Knuth teaches the “optBINS algorithm” provided in the Appendix that can “choose the optimal number of bins” and provide “a warning that the data has been severely rounded or truncated and that information has been lost” (page 20, fig 5) where the “optsBINS algorithm” would inherently be part of the software package run by a processor); 
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method for determining extreme value coordinates (target bin) as taught by Kono by using adjusting the bin width as taught by Knuth in order to provide a system where “the optBINS algorithm can identify data sets where the data have been excessively rounded may be of benefit in identifying problem data sets as well as selecting an appropriate degree of rounding in cases where economic storage or transmission are an issue [18]” (Knuth, § 10 Discussion, page 25, 3rd paragraph). 
 Kono teaches:
(the software) generates a histogram again using the reduced bin width, and searches for the target bin present at the endpoint of the specific group using the re-generated histogram (Kono, ¶ 0037, ¶ 0170:  Kono teaches an “Image processing apparatus” that is executed by “an image processing program” which discloses “software” (¶ 0170).  Kono teaches “the width of the class section of the histogram may be changed” (¶ 0037) where “class section” discloses “bin” and “may be changed” disclosed “reduced.”  Therefore, Kono teaches “searches for the target bin present at the endpoint of the specific group using the re-generated histogram” (see claim 1 above) where the width of the “bin” “may be changed” therefore using “the re-generated histogram”).  

Regarding claim 12 Kono teaches:
A computer program which is installed in a data processing system and in which a program for executing the method according to claim 3 is written (Kono discloses “a data processing system” (¶ 0017-¶ 0020) and a “computer program” for performing the method 
(¶ 0170).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeHaan, U.S. Pub. No. 2015/0149438 A1, teaches methods and systems for constructing a Q, theta-optimal histogram buckets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRK
Examiner
Art Unit 2865



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865